In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00022-CV


                           WALLY YAMMINE, APPELLANT

                                           V.

                             DAVID PAUL HEALY, ET AL

                          On Appeal from the 348th District Court
                                   Tarrant County, Texas
             Trial Court No. 348-279302-15, Honorable Mike Wallach, Presiding

                                   February 26, 2020

                             ORDER OF ABATEMENT
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Appellant Wally Yammine appeals from the trial court’s final judgment.         On

February 13, 2020, Yammine filed a suggestion of bankruptcy. TEX. R. APP. P. 8.1. The

suggestion provides notice that Yammine filed a bankruptcy petition in the United States

Bankruptcy Court for the Northern District of Texas, Fort Worth Division, on January 7,

2020. Yammine has filed a copy of his bankruptcy petition with this court. The bankruptcy

proceeding is currently pending as case number 20-40119-MXM13, styled In re Wally

Yammine.
       Accordingly, this appeal is abated, and all appellate deadlines are suspended until

further order of this court. TEX. R. APP. P. 8.2. The parties may file a motion to reinstate

or sever the appeal if permitted by federal law or the bankruptcy court. TEX. R. APP. P.

8.3. The parties shall promptly inform this court of the resolution of the bankruptcy

proceeding or any other event authorizing reinstatement of the appeal.

       It is so ordered.

                                                               Per Curiam




                                             2